Citation Nr: 1001185	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-02 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to April 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which increased the Veteran's 
disability rating for PTSD from 30 percent to 50 percent.  
The Veteran had filed his claim for an increased rating in 
May 2005.

In April 2006, the Veteran testified before a Decision Review 
Officer (DRO) at the RO.

The Veteran originally requested a hearing before the Board 
in February 2006; however, in a November 2006 statement, the 
Veteran withdrew his request for a hearing.  The hearing 
request is therefore deemed withdrawn.  38 C.F.R. 
§ 20.704(e) (2009).

The issue of entitlement to a TDIU due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected PTSD has been shown to be 
manifested by signs and symptoms which result in deficiencies 
in work, family relations, judgment, thinking, and mood, due 
to such symptoms as obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); difficulty in 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no more, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Letters dated June 2004 and May 2006, provided to the Veteran 
before the August 2004 rating decision and the November 2006 
supplemental statement of the case, respectively, satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  The letters informed the Veteran of what evidence 
was needed to establish his claim, what VA would do and had 
done, and what evidence he should provide.  The letters also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

The Federal Circuit has held that VA's duty to notify, 
codified at 38 U.S.C.A. 
§ 5103(a), does not require it to provide notice of 
alternative diagnostic codes, or to solicit evidence of the 
impact of the Veteran's claimed disability on his daily life.  
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009). 

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA has 
obtained the Veteran's service treatment records and VA 
treatment records.  The Veteran was also provided with a VA 
examination of his PTSD in July 2005.
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate his claim for a higher 
disability rating, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.  These 
criteria contemplate that a 50 percent evaluation is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF 
scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126; 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran contends in his May 2005 claim that his PTSD has 
gotten worse.  In his January 2006 substantive appeal, the 
Veteran reported having terrible nightmares four to six times 
per week, anger, suicidal thoughts, and memories of a 
stressor in service in which he was drenched in fuel.  The 
Board notes that the Veteran was cited in service for walking 
into a fuel pit and shutting off a valve in order to stop a 
fuel leak, and thereby prevent serious damage to people and 
property.  In a November 2009 letter, the Veteran circled his 
symptoms under the 70 percent rating for mental disorders, 
including occupational and social impairment with 
deficiencies in work, family relations, judgment, thinking, 
and mood, due to such symptoms as obsessional rituals, speech 
intermittently illogical, and impaired impulse control (such 
as unprovoked irritability with periods of violence.)

In a November 2009 statement, the Veteran's representative 
asserted that the Veteran's level of dysfunction precludes 
him from maintaining any type of gainful employment.

Additionally, the Veteran's spouse wrote a letter in April 
2006 in which she stated that the Veteran is anti-social, 
short-tempered, angry, nervous, depressed, and suicidal; has 
horrible nightmares in which he shakes the bed, makes awful 
noises, kicks her, and scratches her; has visions in which he 
is running until he is caught in a fire; chases down and 
threatens people who cut him off in traffic; and had ceased 
all communication with his two eldest daughters.

The Veteran's friend, A.L.P., wrote a letter in June 2006 in 
which she described the Veteran as nervous, restless, 
confused, and lacking in memory.  She also noted that the 
Veteran had told her that he was having nightmares.  She 
stated that, since February 2006, the Veteran has been 
depressed and non-communicative, and has expressed the 
sentiment that he will not live much longer.  She reported 
that, because of his anger, the Veteran is no longer in 
communication with two of his daughters, and their children.

The Veteran's sister, B.A.L., also wrote a letter in June 
2006, in which she reported that he has uncontrollable anger 
and severe mood swings.  She also noted that he becomes very 
frustrated when he is unable to remember basic functions or 
perform simple tasks.  She further reported that the 
Veteran's spouse assists him with his grooming.  She noted 
that the Veteran had lost contact with two of his daughters 
as a result of his outburst of anger.  She stated that the 
Veteran has memory loss for the names of close relatives.  
She described the Veteran's mental condition as having gotten 
"alarmingly worse."

In May 2005, a VA clinician diagnosed the Veteran with PTSD, 
and assigned a GAF score of 48.

In June 2005, the Veteran described his stressor to a VA 
clinician.  He reported that thoughts of his stressor are 
triggered by seeing fuel tankers driving on the interstate 
highway, and by seeing fire explosions on television.  The 
Veteran reported having an exaggerated startle response.  The 
clinician diagnosed him with PTSD.

In July 2005, the Veteran was provided with a VA examination 
for his PTSD.  The examiner reviewed the claims file.  The 
Veteran reported having nervous symptoms, sleeping for four 
hours or fewer per night, having nightmares and intrusive 
thoughts about his stressor almost daily, having a severe 
problem with anger, and having impaired focus and 
concentration.  The Veteran stated that he is scared and 
depressed, and feels that he would be better off if he were 
dead, although he did not have any active suicidal thoughts.  
The examiner observed that the Veteran had "almost no play 
of emotion on his face," was constantly wringing his hands 
and alternating moving his fingers up and down both of his 
folded hands, and presented with a highly anxious and 
depressed mood.  The examiner diagnosed the Veteran with 
PTSD.  His GAF score was 45.

VA clinicians diagnosed the Veteran with PTSD, and also 
opined that he has occupational problems, in June 2005, July 
2005, October 2005, April 2006, May 2006, and June 2006.  
During that time, the Veteran's GAF scores were, 
chronologically:  38, 45, 41, 55, 50, 40, 43, and 43.  The 
Veteran also attended PTSD group therapy in November 2005, 
December 2005, and February 2006.

The Board finds that the evidence of record is consistent 
with a 70 percent rating for the entire appeal period.  38 
C.F.R. § 4.7.  That is, overall, the evidence demonstrates 
that the Veteran's service-connected PTSD has been shown to 
be manifested by signs and symptoms which result in 
deficiencies in work, family relations, judgment, thinking, 
and mood, due to such symptoms as obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.

The evidence of record does not warrant an even higher 100 
percent rating.  38 C.F.R. § 4.7.  The Veteran has not shown 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss as to his own 
occupation or own name.  Consequently, a rating higher than 
70 percent is not for application.

Although the Veteran's sister stated in a June 2006 letter 
that the Veteran has memory loss for names of close 
relatives, the Board finds that that characteristic is 
outweighed by the more numerous characteristics associated 
with a 70 percent disability rating.  38 C.F.R. § 4.1 (2009).

The Board has considered the issue of whether the Veteran's 
PTSD, standing alone, presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  The Board finds that, 
based on the evidence of record, the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) is not warranted.  The effect of the Veteran's 
PTSD on his current occupational status is accounted for in 
his 70 percent disability rating, and the Veteran has not had 
frequent periods of hospitalization.  Therefore, the 
Veteran's symptoms of PTSD do not render impractical the 
application of the regular schedular standards.

In summary, the Board finds that the evidence supports a 70 
percent disability rating, but no greater, for entire appeal 
period, for the Veteran's PTSD, under Diagnostic Code 9411.  
38 C.F.R. §§ 4.3, 4.130.  Based upon the guidance of the 
Court in Hart, supra, the Board has considered whether staged 
ratings are appropriate; however, in the present case, the 
Veteran's symptoms met the criteria for a 70 percent 
disability rating throughout the course of the period on 
appeal, and, as such, staged ratings are not warranted.


ORDER

A disability rating of 70 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

With regard to a claim for TDIU, the Board sees the RO has 
not developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by Veteran or reasonably raised by the record, is not 
a separate "claim" for benefits, but rather, can be part of 
a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  In other words, if the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
service-connected disability for which an increased rating is 
sought, then part and parcel with the increased rating claim 
is the issue whether a TDIU is warranted as a result of that 
disability.  Id.  In this case, the evidence of record 
reasonably raises the question of whether the Veteran is 
unemployable due to a combination of his service-connected 
disabilities, including his service-connected PTSD.

During the pendency of the appeal of his increased rating 
claim, the Veteran has submitted evidence that he may be 
unemployable.  As noted above, VA clinicians in June 2005, 
July 2005, October 2005, April 2006, May 2006, and June 2006 
opined that the Veteran has occupational problems.  Moreover, 
in November 2009, the Veteran's representative asserted that 
the Veteran's level of dysfunction precludes him from 
maintaining any type of gainful employment.  Therefore, the 
Board finds the evidence of record has reasonably raised the 
issue of entitlement to a TDIU as an element of the increased 
rating claim on appeal.  Since entitlement to a TDIU is part 
of the Veteran's increased rating claim, the proper remedy 
here is for the Board to remand, rather than refer, the TDIU 
issue to the AOJ for proper development and adjudication.

The AOJ should send the Veteran a Veterans Claims Assistance 
Act of 2000 (VCAA) notice letter for his TDIU claim.  This 
letter should notify the Veteran of any information or lay or 
medical evidence not previously provided that is necessary to 
substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the 
Veteran and what information or evidence VA will attempt to 
obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  In addition, this letter should be compliant with 
the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  That is, the Veteran should be provided notice that 
advises him of the disability rating and effective date 
elements of a claim, keeping in mind that a TDIU claim is a 
type of claim for a higher disability rating.

Entitlement to TDIU may be assigned when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. § 4.16(a).  If 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.

The Veteran has the following service-connected disabilities:  
PTSD, rated as 70 percent disabling; and residuals of a 
pilonidal cystectomy, rated as noncompensable.  His combined 
service-connected disability rating is currently 70 percent.  
See 38 C.F.R. § 4.25 (combined ratings table).  Thus, he 
satisfies the threshold minimum percentage rating 
requirements of 38 C.F.R. § 4.16(a) for a TDIU.

On remand, the AOJ should provide the Veteran with an 
examination to determine whether he is unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected disabilities.  38 C.F.R. § 3.159(c)(4).  
The Board requests that the examiner distinguish, if 
possible, the impact of the Veteran's service-connected 
disabilities on his capacity to secure and follow a 
substantially gainful occupation from the impact of any non-
service-connected disabilities.

Presently, the most recent treatment records contained in the 
claims file are dated June 2006.  On remand, the AOJ should 
ask the Veteran to identify any health care providers who 
have treated him for his service-connected disabilities, and 
attempt to obtain relevant treatment records from June 2006 
to the present.

Accordingly, the case is REMANDED for the following action:

1.  As to the issue of TDIU, send a VCAA 
notice letter notifying the Veteran of any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate the TDIU claim on appeal.  
This notice must indicate what information 
or evidence the Veteran should provide, 
and of what information or evidence VA 
will attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
3.159(b).  This letter should also comply 
with the Court case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Specifically, this letter 
should advise him concerning the elements 
of a disability rating and an effective 
date.

2.  Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, for 
him to fill out.  See M21-1MR, 
IV.ii.2.F.25.i.  

3.  Ask the Veteran to identify all health 
care providers that have treated him for 
his service-connected disabilities, and 
attempt to obtain records from each health 
care provider he identifies that might 
have available records, if not already in 
the claims file.  In particular, obtain 
the records, if any, from June 2006 to the 
present.  If records are unavailable and 
future attempts to retrieve the records 
are futile, please have the health care 
provider so indicate.

4.  After completion of the above, the 
Veteran should be scheduled for VA 
examinations, to include a psychiatric 
examination, by an appropriate 
specialist(s), to evaluate whether the 
Veteran is able to secure and follow a 
substantially gainful occupation as a 
result of his service-connected 
disabilities (PTSD and residuals of a 
pilonidal cystectomy.)  The claims folder 
must be made available to and be 
thoroughly reviewed by the examiner(s) in 
connection with the examination(s).  The 
examiner(s) must indicate in the 
examination report(s) that the claims 
folder was reviewed.  The psychiatric 
examination report should include a 
complete discussion of the Veteran's 
subjective complaints, findings on mental 
status examination, and a multi-axial 
diagnosis with Global Assessment of 
Functioning (GAF) score.  Following a 
review of the Veteran's medical records 
and history, the examiner(s) should 
discuss all relevant medical evidence and 
findings regarding the service-connected 
disabilities.  The examiner(s) should 
indicate whether the Veteran is 
unemployable due to his service-connected 
disabilities.  In particular, the examiner 
should indicate the effect the Veteran's 
PTSD has on his ability to obtain and 
maintain gainful employment.

The examiner(s) should clearly state the 
rationale(s) for any opinion expressed.  
If any requested opinion cannot be given, 
the examiner(s) should state the reason(s) 
why.

5.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the AOJ should 
adjudicate the issue of entitlement to 
TDIU.  All applicable laws and regulations 
should be considered.   If the 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case that 
summarizes the pertinent evidence and 
fully cites the applicable legal 
provisions.  The Veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The Veteran need take no action unless otherwise notified; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


